Citation Nr: 1738414	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  06-37 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for bilateral tinea pedis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Jiggetts, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1970 in the United States Army, to include service in Vietnam.  The Veteran received a Vietnam Service Medal w/3 Bronze Service Stars, National Defense Service Medal, and Republic of Vietnam Campaign Medal.

In a July 2001 rating decision, the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, TX, granted service connection for bilateral tinea pedis and assigned a noncompensable rating effective January 11, 2001.  The Veteran timely appealed, and when the matter initially came before the Board of Veterans' Appeals (Board) in August 2005, the Board denied entitlement to an initial compensable rating for bilateral tinea pedis.

The Veteran filed a claim for an increased rating for bilateral tinea pedis in August 2005.  In a March 2006 rating decision, the RO continued the noncompensable rating for tinea pedis.  The Veteran timely appealed.

The Veteran testified at a local hearing before a Decision Review Officer (DRO) in January 2007.  A transcript of that proceeding is associated with the Veteran's claims file.  

While the case was in appellate status, the RO issued Supplemental Statements of the Case (SSOCs) in January 2007, August 2007, February 2008, July 2008, September 2008, December 2009, July 2010, November 2010, June 2014, and June 2015.  In each SSOC, the RO denied a compensable rating for bilateral tinea pedis.  

The Veteran testified at a hearing before a Veterans Law Judge in this matter in April 2013.  A transcript of that hearing has been associated with the Veteran's claim file.  However, the Veterans Law Judge who conducted the April 2013 hearing is no longer available to participate in the Veteran's appeal.  The Veteran was given another opportunity to appear at a hearing before another Veterans Law Judge who would decide the claim.  However, the Veteran failed to respond to the letter offering another hearing.

In September 2013, the Board remanded the case for further evidentiary development and adjudication.  In that remand, the Board instructed the agency of original jurisdiction (AOJ), to schedule the Veteran for a VA examination since the Veteran claimed that his bilateral tinea pedis worsened since his last VA examination, and then re-adjudicate the claim. The AOJ scheduled the Veteran for a VA examination, which was conducted in October 2013.  When the matter returned to the Board in November 2016, the Board again remanded for additional development, finding that a follow-up opinion was necessary to determine whether the topical creams used to treat the Veteran's bilateral tinea pedis was like or similar to a corticosteroid or other immunosuppressive drug.   An opinion was provided in February 2017.  The AOJ then provided the Veteran with a SSOC in March 2017, in which his claim was re-adjudicated.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).   As such, the Board will now proceed with adjudication


FINDING OF FACT

The Veteran's bilateral tinea pedis affects less than five percent of his entire body; zero percent of exposed areas; and, requires topical medication, rather than a corticosteroid or other immunosuppressive drug, for treatment.


CONCLUSION OF LAW

The criteria for a compensable rating for tinea pedis have not been met. 38 U.S.C.A. § 1155 (West 2016); 38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board finds that VA's duty to notify was satisfied by letters sent throughout the appellate period, but specifically in August 2008, November 2008, March 2010, March 2013, and September 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also finds that VA's duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA obtained an examination with respect to the claim decided herein in January 2005, October 2006, July 2007, November 2007, July 2009, July 2010, October 2013, and February 2017.  The Board finds the examinations, particularly the February 2017 examination, to be adequate for rating purposes, as the examiner reviewed the file and addressed the Veteran's symptoms.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Compensable Rating for Bilateral Tinea Pedis

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016). The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).

Tinea pedis is rated under Diagnostic Code 7813. That code directs that the disability should be rated as disfigurement of the head, face, or neck under Diagnostic Code 7800; as scars under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805); or as dermatitis under Diagnostic Code 7806; depending upon the predominant disability.  38 C.F.R. § 4.118 , Diagnostic Code 7813 (2016). 

The Veteran's tinea pedis has correctly been rated as dermatitis under Diagnostic Code 7806.  Under that diagnostic code, a non-compensable rating is warranted when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected; and, no more than topical therapy is required during the past 12-month period. 

A 10 percent rating is warranted when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period. 

A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected; or, systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period. 

A maximum 60 percent rating is warranted when more than 40 percent of the entire body or 40 percent of exposed areas are affected; or, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period. 38 C.F.R. § 4.118 , Diagnostic Code 7806 (2016). 

The appeal period before the Board begins on August 31, 2005, the date VA received the claim for increased rating.  Regarding the period on appeal, the Board notes that while some of the diagnostic criteria relating to ratings of the skin were revised in October 2008 (i.e. those pertaining to scars), the regulation relating to Diagnostic Codes 7806 and 7813 have not changed since the Veteran filed his claim for an increased rating. 

Here, the Veteran has asserted that he should have a higher, compensable rating for tinea pedis because his condition has worsened.  Regarding the symptoms of his tinea pedis, the Veteran has consistently reported experiencing itching between his toes, thick toenails, dead skin between his toes, and no feeling in his toes because of the scratching he does to relieve the itching.  The Veteran reports treating his tinea pedis with topical creams almost daily.  
 
A January 2005 VA examination reflects the Veteran reported symptoms of itching, stinging, and burning.  He was observed to have extensive scaling in the plantar areas and sides of feet; much maceration between lateral interspaces of both feet.  There was no evidence of nail involvement and no lesions.  The examiner diagnosed the Veteran with chronic eczematoid dermatitis.  Photos were taken of the Veteran's feet during this examination and are associated with the claims file. 
 
An October 2006 VA examination reflects the Veteran reported symptoms of burning and itching between toes.  There were no reported neoplasms of the skin.  The Veteran was not taking any medication for his symptoms at the time of the examination.  The examiner observed the Veteran had macerated skin in the interdigital area between the toes of both feet without ulceration, affecting zero percent of the exposed body and less than 1 percent of the total body area.  The examiner diagnosed the Veteran with dermatophytosis, bilateral feet with residuals.

A July 2007 VA examination reflects the Veteran reported topical use of ketoconazole almost daily.  The examiner observed maceration of the skin of all interdigital spaces in both feet.  The examiner diagnosed the Veteran with tinea pedis. 

A November 2007 VA examination reflects the prior VA examination report was reviewed in detail, and a clarification was made: no exposed skin is involved; only the feet and they are not considered "exposed" skin.  The total body involvement is minimal - less than 1 percent (the skin between the toes).

A July 2009 VA examination reflects the Veteran reported symptoms of localized itching to skin of both feet and that he used Lamisil cream on a daily basis for treatment of it.  The examiner observed the Veteran to have macerated skin in the interdigital area between the toes of both feet, affecting zero percent of exposed body area, and less than 2 percent of the total body area.  The examiner diagnosed the Veteran with tinea pedis, bilateral feet, persistent.

A July 2010 VA examination reflects the examiner observed the Veteran to have bilateral interdigital macerated scale to all web spaces.  No additional detail was provided.   

An October 2013 VA examination reflects the Veteran was diagnosed with tinea pedis, and in an addendum that was requested, the examiner noted that upon review of the Veteran's case file, the Veteran's bilateral tinea pedis was "moderate" in severity.  No additional detail was provided.

A February 2017 VA examination reflects that pursuant to the Board's remand instructions, the examiner was to provide an opinion regarding whether each of the medications that the Veteran has used for tinea pedis, including topical Ketoconazole, topical Lamisil, and topical clotrimazole, topical naftifine, are like or similar to a corticosteroid or other immunosuppressive drug.  The examiner stated that these medications, including topical Ketoconazole, topical Lamisil, and topical clotrimazole and topical naftifine are not or similar to a corticosteroid or other immunosuppressive drugs.  They are antifungal medications.  In addition, the examiner provided a medical record from VAMC Central Texas, pursuant to a December 2009 podiatry consult, which reflects the Veteran was seen for discolored toenails.  The examiner noted the Veteran has interdigital macerations present, but no acute clinical signs of infection.  The examiner diagnosed the Veteran with onychomycosis with tinea pedis, and the Veteran was given Naftin gel for twice a day application. 

In addition to the VA examinations, the evidence of record also contains lay evidence.  
The Veteran testified at a local hearing before a Decision Review Officer (DRO) in January 2007.  The Veteran stated his feet itch after showering; that the itching was so bad, sometimes he would scratch until he was bleeding; that he often had dead skin between his toes; that he used cream to treat his condition; and that he never took antibiotics for it - he just used foot cream twice per week.    

The Veteran testified at a hearing before a Veterans Law Judge in this matter in April 2013.  The Veteran stated his feet stay swollen; that he can hardly get his feet in shoes; that the bottom of his feet feel dead; that he uses fungal cream, but it doesn't work; that he can't feel the sensation of walking on carpet; that he uses only cream - he does not take oral medication or corticosteroids.

The evidence of record does not support granting a compensable rating for tinea pedis.  There is no evidence of record indicating that at least five percent of the Veteran's body, or at least five percent of exposed areas were affected by tinea pedis.  In fact, the examiners specifically noted that less than five percent of the Veteran's entire body was affected by tinea pedis and zero percent of exposed areas were affected.  Further, while the Veteran was noted to use a topical cream for treatment of his tinea pedis during the period on appeal, he did not take systemic therapy such as corticosteroids or immunosuppressive drugs for treatment of tinea pedis. 

The Board acknowledges the Veteran's report of worsening symptoms of tinea pedis.  The Board finds the Veteran competent to present information concerning his symptoms, and credible, but, as a lay person without medical training, he is not competent to provide a medical diagnosis in a matter such as this.  The examiners considered the Veteran's reported symptoms in making findings, and the Board has considered that evidence in determining the appropriate rating.  

The Board finds that a compensable rating is not warranted in this case.  38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813 (2016).   A higher rating of 10, 30 or 60 percent is not appropriate in this case at any point during the appeal period.  This is so because the record does not reflect a time when the Veteran at least 5 percent of his entire body, or at least 5 percent of exposed areas affected; or, a time when the Veteran required use of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.  Therefore, a compensable rating is not warranted for this Veteran's bilateral tinea pedis at any point during the appeal period.  38 C.F.R. § 4.118 , Diagnostic Codes 7806, 7813 (2016).

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a compensable rating for bilateral tinea pedis, that doctrine is not applicable in this instance. See 38 C.F.R. § 4.3.  


ORDER

Entitlement to a compensable rating for bilateral tinea pedis is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


